Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/18/2019, 10/14/2019 and 09/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Setozaki (US 2015/0068166).
Regarding Claim 1:
Setozaki discloses a bag processing system comprising a plurality of processing mechanisms (Figure 1, not numbered system comprising bag filling and packaging apparatuses 2 and 3), 
wherein: each of the plurality of processing mechanisms includes: a processing device which sequentially conveys bags to a plurality of stations including a supply station, a processing station and a discharge station (Figure 1, rotary tables 5, 6 include stations a to h and A to H respectively, of them A and a would 
a supply device which conveys the bags in a supply direction and supplying the bags to the supply station (Figure 1, empty bag supplying device 24 with conveyors 24a and b supplying for rotary table 5 and 24c and d  supplying to rotary table 6); and
 a discharge device which receives the bags from the discharge station and conveys the bags in a discharge direction (Figure 1, bag carry-out conveyor 25 receives the bags, on one side from rotary table 5 and on the other from rotary table 6), the supply direction and the discharge direction are substantially same as each other in each of two or more of the plurality of processing mechanisms, and the supply directions of the two or more of the plurality of processing mechanisms are substantially same as each other and the discharge directions of the two or more of the plurality of processing mechanisms are substantially same as each other (See Figure 1, the supply and discharge direction is the same on both bag filling and packaging apparatuses 2 and 3).

Regarding Claim 2:
Setozaki discloses that the supply station and the discharge station are provided adjacent to each other with respect to arrangement positions of the plurality of stations (Figure 1, stations A and a are adjacent to G and g).

Regarding Claims 3 and 4:
Setozaki discloses that the plurality of processing mechanisms include: a first type processing mechanism in which the processing device conveys the bags in a first rotation direction; and a second type processing mechanism in which the processing device conveys the bags in a second rotation direction different from the first rotation direction and which is provided at a position adjacent to the first type 

Regarding Claims 5 and 6:
Setozaki discloses that the processing device of each processing mechanism includes: a rotation table which rotates about a rotation axis; and a plurality of holding units which are attached to the rotation table and hold the bags (paragraph 39, both rotary tables include grippers to hold the bags), 
the supply device of each processing mechanism includes a supply conveyance unit which conveys the bags on a supply conveyance path in the supply direction (Figure 1, right-hand duplex conveyors 24a and 24b feed rotary table 5 and left-hand duplex conveyors 24c and 24b feed rotary table6), 
the discharge device includes a discharge conveyance unit which conveys the bags on a discharge conveyance path in the discharge direction (Figure 1, conveyor 25 receives bags from 5 on one side and from 6 in the other side), 
a supply conveyance center line which extends in parallel with the supply direction and passes through a center of the supply conveyance path in a whole of the supply conveyance unit does not intersect with the rotation axis, and a discharge conveyance center line which extends in parallel with the discharge direction and passes through a center of the discharge conveyance path in a whole of the discharge conveyance unit does not intersect with the rotation axis (Figure 1, line Z corresponds to both center lines and does not intersect any of rotation axis).

Regarding Claims 7 to 10:
Setozaki discloses that the supply device of each processing mechanism includes: 
a supply conveyance unit which conveys the bags in the supply direction (Figure 1, conveyors 24 a to d), 
an arrangement adjustment unit which adjusts arrangement of the bags conveyed from the supply conveyance unit (paragraph 67, Empty bags 7 positioned at the distal end of the conveyor magazine-type empty bag supplying device 24 are adhered by suction cups, not shown, and picked up thereby from the 
a delivery device which transfers the bags of which the arrangement has been adjusted by the arrangement adjustment unit, to the supply station (Paragraph 68, Subsequently, the chuck members of the empty bag supplying devices 10, 11 clamp the empty bags 7 (7a), change the orientation of the empty bags 7 by a predetermined angle, while conveying them, in a horizontal plane, and supply them to the grippers 4 that have come to a stop in stop positions A, a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setozaki (US 2015/0068166) in view of Ikemoto (US 2005/0279056).
Regarding Claims 11 to 20:
As discussed above, Setozaki discloses the claimed invention as recited.
Setozaki does not disclose a stocker which holds a plurality of bags to be supplied to the supply device of each processing mechanism.
Ikemoto on Figure 4 teaches using a stocker 18 which holds a plurality of bags to be supplied to the supply device of a bag-filling packaging machine (conveyor 12), wherein the stocker includes: a body portion which is provided movably (Figure 4, anchoring claws 21 are retractable), a housing portion which is supported by the body portion (Trays 1 are supported by anchoring claws 21 and will be considered the housing portion), and a support member which supports a bag bundle including two or more bags in the housing portion (extraction member 27 supports the bag bundle on tray 1 while removing it). 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Setozaki the teachings of Ikemoto and use a stocker as described as an alternative way to provide empty bags to the supply device of each processing mechanism.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731